Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	This office action is in response to the Amendments and Arguments filed 19 September 2022.  As directed by applicant, only claims 1, 6, and 8 have been amended and no claims have been added or cancelled.  Thus, claims 1-14 are pending in this action and this is a Final Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a holding apparatus” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3, 4, 7, 11, 12 is/are rejected under 35 U.S.C. 103 as being obvious over Haimer ‘414 (U.S. Patent 9,278,414) and in view of Haimer ‘059 (U.S. Patent 8,963,059).

Regarding claim 1, Haimer ‘414 discloses an induction coil unit (Haimer, Title) for heating a freely-terminating sleeve portion (15) of a tool holder having a receiving opening (11) formed therein for a shank (13) of a rotary tool, in which the freely-terminating sleeve portion holds the shank of the rotary tool seated in the receiving opening in a press fit (column 6 line 24) and releases the rotary tool upon heating, the induction coil unit comprising: 
a holding apparatus (Haimer ‘414, Fig. 1, column 6 lines 21-22; “sleeve section 3 has a receiver opening (11), concentric to the rotation axis (9), which holds a shaft (13) of a rotating tool”) for holding the tool holder during a heating operation; 
a coil configuration (21,23) enclosing the freely-terminating sleeve portion (3) during the heating operation (column 6 lines 51-52)  
a magnetic flux concentrator (33,35) configuration disposed on a side of said coil configuration (Fig. 1) adjacent a free end of the freely-terminating sleeve portion, said magnetic flux concentrator configuration being disposed at least near the free end of the freely-terminating sleeve portion of the tool holder and being made of a weakly- magnetic material that is substantially electrically non-conductive (column 7 lines 47-50, magnetically soft, substantially electrically nonconductive material”); 
at least one detector (temperature sensor 99) for automatically detecting at least one property of the tool holder held by said holding apparatus (detecting the temperature); 
at least one actuator (generator 19; turning on and off generator) for adapting at least one operating parameter (power) of the heating operation (column 5 line 15-17), ,  ; and  -19-HAI-0094 
a controller  being in data communication (the control system of the generator 19 is in data connection with the sensor;  column 9 lines 52-65, “In order to avoid overheating the sleeve section 3, a temperature sensor 99 is disposed axially between the coil units 21, 23, e.g. at one of the guide rings 37 or 39, detecting the temperature at the outer of the sleeve section 3. The temperature sensor 99 can thus be designed so that it contacts the circumferential surface of the sleeve section 3 in a resilient manner, when necessary, or so that it detects the temperature without contact. The temperature sensor 99 can turn off the power supply through the control system of the generator 19, depending on a predetermined threshold value and additionally and/or alternatively trigger an acoustic warning signal. Also the actual value of the temperature can be displayed on a display) respectively, with said at least one detector to obtain data relating to the tool holder, and with said at least one actuator to direct an adaptation of the at least one operating parameter, said controller being configured to direct the adaptation of the at least one operating parameter (off and on of generator)  based on the at least one property of the tool holder detected by said at least one detector (temperature).
Haimer ‘414 is silent regarding  said coil configuration having an adjustable geometry;  said actuator being configured to adjust the geometry of said coil configuration; and said controller being configured to direct the adaptation of the at least one operating parameter by adjusting the geometry of said coil configuration.
	
However, Haimer ‘059 teaches a coil configuration having an adjustable geometry (column 4 line 39, “the coil can be automatically adjusted”);  said actuator being configured to adjust the geometry of said coil configuration (column 5, line 30 “automatically”; and said controller being configured to direct the adaptation of the at least one operating parameter by adjusting the geometry of said coil configuration  (Haimer ‘059, column 5 lines 30-39, “the respective geometry data of a chuck or a clamping sleeve of a tool holder are determined automatically for a fully automated shrinking process, wherein the chuck or the tool holder can be configured with a respective data carrier. For example, the data can be derived from an external database. Thus, the geometry data of the chuck can be automatically associated through digital image processing, laser scanners, distance sensors and similar, and the shrink parameters can be automatically associated and thus the coil can be automatically adjusted.” Column 12 lines 1-8, “ The geometric data of the chuck can thus be automatically determined in different manners e.g., through digital image processing, laser scanners and distance sensors through which the shrinking parameters can automatically be assigned according to the size of the shrink fit chuck and the coil can be automatically adjusted with respect to its axial length. A slide can be used for both motors for the intended space saving and compact configuration.).   It is also noted that other sensors or scanners, as taught in Haimer ‘059 (id.), may also use for detecting the chuck or tool itself, in order to automatically adjust the holder or the coil in order for the tool to fit.  The advantage, of course, would be to automatically adjust the configuration of the holder or the coils to accommodate the tools, instead of “manually adjusting” (Haimer ‘414, column 2 lines 61-65) in order to automate the process and be more efficient and accurate and save time switching tools.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Haimer ‘414 with the teachings of Haimer ‘059, to have a controller adjust the configuration of the coil based on the information fed to the controller as assessed by the detectors (column 5, lines 35-39, “Thus, the geometry data of the chuck can be automatically associated through digital image processing, laser scanners, distance sensors and similar, and the shrink parameters can be automatically associated and thus the coil can be automatically adjusted.”) in order to automatically adjust the configuration of the holder or the coils to accommodate the tools, instead of “manually adjusting” (Haimer ‘414, column 2 lines 61-65) in order to automate the process and be more efficient and accurate and save time switching tools.

Regarding claim 2,  Haimer ‘414 in view of Haimer ‘059 teach all the limitations of claim 1, as above, and but does not further teach wherein said actuator is adapted to adjust a positioning of said coil configuration during the heating operation.   However, it is noted that Haimer ’059 does teach a tool for automatically adjusting parameters of the inductive clamping device, and particularly, automatically adjusting the coil (Haimer ‘059, column 5 lines 35-40, “the coil can be automatically adjusted”; column 12 lines 3-6) to make for a better fit depending on the needs of the device.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Haimer ‘414 with Haimer ‘’059 to not only be able to turn off the device based on parameters, as Haimer ‘414 even now currently discloses, but to also adjust the configuration to better heat up the device based on parameters, in order to make a more responsive and adaptable device that is able to hold different workpieces.

Regarding claim 3, Haimer ‘414 in view of Haimer ‘059 teach all the limitations of claim 2, as above, and further teaches wherein said actuator has a movable stop means for said coil configuration (Haimer ‘414, column 4 lines 35-42; in the reinterpretation of the elements in claim 2, where the actuator includes adjusting the configuration of the induction-heating apparatus, as in the rejection of claim 2, then Haimer ‘414 actually does teach a stopping means for the configuration and, depending on the desired geometry, would depend how it was set up, and Haimer ‘414 even teaches that “also separate stop elements can be provided when necessary” which indicates that at least some of them are “movable”).

Regarding claim 4, Haimer ‘414 in view of Haimer ‘059 teach all the limitations of claim 1, as above, but do not further teach, in this combination, wherein said actuator is adapted to adjust a positioning of said magnetic flux concentrator configuration in a tool holder's axial and/or radial direction during the heating operation.   However, Haimer ‘059 teaches that the actuator that can be controlled is not just the power but also the entire induction heating apparatus, and that many parts can be adjusted (Haimer ‘059, column 5 lines 35-40, “the coil can be automatically adjusted”; column 12 lines 3-6).  Of particular not is that the concentrators are also movable in order to best heat up the device in order to achieve shrink locking (Abstract, “concentrator elements are movable relative to the rotational axis with a radial and an axial component).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the concentrators in order to better heat up the device according to the feedback and sensing to have a more responsive device. 
Regarding claim 7, Haimer ‘414 discloses all the limitations of claim 1, as above, and further discloses herein said actuator is adapted to adjust parameters of an electrical supply to said coil configuration (Haimer ‘414 turns off an on the electrical supply, as noted above).  

Regarding claim 11, Haimer ‘414 discloses all the limitations of claim 1, as above, and but does not further teach wherein said actuator is adapted to adjust a positioning of said coil configuration along an axial direction of the tool holder during the heating operation.     Now Haimer ‘414 teaches that the coils may be adjusted in the axial direction (Haimer ‘414, column 2, line 61), but he does not teach that they can be adapted to adjust.   Haimer ’059 teaches a tool for automatically adjusting parameters of the inductive clamping device, and particularly, automatically adjusting the coil (Haimer ‘059, column 5 lines 35-40, “the coil can be automatically adjusted”; column 12 lines 3-6) to make for a better fit depending on the needs of the device.   Haimer further teaches that the automatic adjustment can be along the axially direction (Haimer ‘059, column 3 lines 25-29).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Haimer ‘414 with Haimer ‘059, in order to adjust the coil and be able to have the heating device more responsive to different types of holders with specific applications of heat.

Regarding claim 12, Haimer ‘414 in view of Haimer ‘059 all the limitations of claim 7, as above, and further teaches wherein said actuator is adapted to adjust an AC voltage and/or a frequency of the AC voltage (Haimer ‘414, column 1 line 26-28; this is what would be turned off; as a response to the temperature sensor overheating).


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being obvious over Haimer ‘414 (U.S. Patent 9,278,414) and in view of Haimer ‘059 (U.S. Patent 8,963,059) and in view of Pfau (U.S. Patent Application 2006/ 0163245).
Regarding claim 5, Haimer ‘414 in view of Haimer ‘059 all the limitations of claim 1, as above, but does not further teach an apparatus  comprising: at least one suction device for vapor produced during heating; and/or a sealing element for cooling media, said actuator is adapted to adjust a positioning of said at least one suction device and/or said at least one sealing - 20 -HAI-0094 element for cooling media in a tool holder's axial and/or radial direction during the heating operation.  However, Pfau teaches a suction device to get rid of vapor or gases produced by the holder during the heating process that arise from the holder (Pfau, Abstract, gas suction device for evacuating gases, fig. 1).  The advantage would be to ensure that the workspace remains clean and not offensive while inserting the tools, thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Haimer ‘414 with Pfau, to have a suction device to capture the escaping gases to make for a more pleasant working environment (Pfau, ¶0036-0038, prevents gases “emerg[ing] into surroundings”).

Claim(s) 6, 14 is/are rejected under 35 U.S.C. 103 as being obvious over Haimer ‘414 (U.S. Patent 9,278,414) and in view of Haimer ‘059 (U.S. Patent 8,963,059) and further in view of Haimer ‘069 (U.S. Patent Application Publication 2016/ 0113069) and as evidenced by Pankratz (U.S. Patent Application Publication 2015/ 0041455).

Regarding claim 6,  Haimer ‘414 in view of Haimer ‘059 teach all the limitations of claim 1, as above, and but do not further teach explicitly: said coil configuration has a switchable and/or reversible-polarity winding region.  However, Haimer ‘414 teaches using an AC alternating current generator which results in polarity reversal. (Haimer ‘414, claim 20, an “AC (alternating current) generator is attached to the coil unit to drive the induction heating which results in polarity reversal.  Alternating current causes polarity reversal, as is evidenced by Pankratz, U.S. Patent Application Publication 2015/ 0041455, “Electrically conductive materials can be heated by induction This occurs by placing an electrically conductive material (Haimer ‘414, “tool holder”) in a magnetic field generated by an induction coil. The magnetic field is hereby generated by an alternating current (Haimer ‘414, claim 20, abstract, “AC generator”), which results in a polarity reversal of the magnetic field at the frequency of the alternating current”).  Haimer ‘069 teaches that “said coil configuration has a reversible-polarity winding region”, meaning that the windings support polarity reversal (Haimer ‘069 ¶0099, “the coils are all wound in the same sense with respect to the radial direction, with the polarity of their connections ensuring that the magnetic flux direction alternates in the circumferential direction, as has been explained with reference to FIG. 9.”).  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Haimer ‘414 in view of Haimer ‘059 with Haimer ‘069 and as evidenced by Pankratz, to support the AC current going through the coils, allowing for reversal of the polarity of the magnetic flux which effectuates heating of the holder
Regarding claim 14, Haimer ‘414 in view of Haimer ‘059 teach all the limitations of claim 6, as above, and further teaches wherein said actuator is adapted to adjust a diameter and/or an axial distance between said winding regions and/or to switch said winding regions of said coil configuration on or off (this is what the actuator of Haimer ‘414 does, switching the coils off to prevent damage, so even with the combination of Haimer ‘059, the device would still work to meet this limitation and therefore find this claim met) and/or to reverse a polarity of the winding regions.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being obvious over Haimer ‘414 (U.S. Patent 9,278,414) and in view of Haimer ‘059 (U.S. Patent 8,963,059) and further in view of Haimer ‘830 (German Patent Publication DE102016206515A1; attached, with Machine English Translation of specification)
Regarding claim 8,  Haimer ‘414 in view of Haimer ‘059 teach all the limitations of claim 1, as above, but does not wherein said detector is configured for at least one of the following: to optically determine the at least one property of the tool holder held by said holding apparatus based on a shape thereof,
to determine the at least one property of the tool holder held by said holding apparatus based on a weight thereof; 
to determine the at least one property of the tool holder held by said holding apparatus based on magnetic properties thereof; 
to determine the at least one property of the tool holder held by said holding apparatus based on haptic sensing; or
to determine the at least one property of the tool holder held by said holding apparatus based on ultrasonic imaging.
Now, Haimer ‘414 does in work with the shape of different tool holders.  And  Haimer ‘059 teaches about different size chuck and holder and he asserts that with different sensor, you can work with different sizes and shapes of holders and coils (Haimer ‘059, column 5 lines 30 -40, “the geometry data of a chuck or a clamping sleeve of a tool holder are determined”  by… “digital image processing, laser scanners, distance sensors and similar”; getting a “digital image” based off the lasers and sensors would be getting a parameter or property “based on shape”).  Haimer ‘515 teaches an optical sensor for imaging the shape of a tool or even using ultra-sonic waves (Haimer ‘515, ¶0035, “optical detection arrangement” “The image from the camera can …be displayed…so that the operator can use the camera image to examine the tool”; or ¶0010, contactless detection using transmitted light or ultrasonic waves is possible”).  Given the teaching of Haimer ‘059 of multiple types of sensors (including the term “and similar”) for imaging (that would be “based on a shape”) it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the teachings of Haimer ‘515 into the invention of Haimer 414 in view of Haimer ‘059, to modify the invention to have the claimed sensing, either optical or ultrasonic (or other), because the substitution of one known method of sensing for another would have yielded predictable results of assessing the shape or position of the tool to ensure that the tool holder is appropriately configured.

Claim(s) 9, 13 is/are rejected under 35 U.S.C. 103 as being obvious over Haimer ‘414 (U.S. Patent 9,278,414) and in view of Haimer ‘059 (U.S. Patent 8,963,059). and further in view of Carson (U.S. Patent Application Publication 2006/ 0096960)

Regarding claim 9, Haimer ‘414 in view of Haimer ‘059 all the limitations of claim 1, as above, and but does not further teach wherein said detector is adapted to detect a coding furnished on the tool holder.  Haimer ‘059 already teaches about different size chuck and holder and he asserts that with different sensor, you can work with different sizes and shapes of holders and coils (Haimer ‘059, column 12 lines 1-8, “The geometric data of the chuck can thus be automatically determined in different manners e.g., through digital image processing, laser scanners and distance sensors through which the shrinking parameters can automatically be assigned according to the size of the shrink fit chuck and the coil can be automatically adjusted with respect to its axial length. A slide can be used for both motors for the intended space saving and compact configuration.”). Further, Taylor teaches having shrink-fit tools in a memory, and measuring data from the tool and to then have that recall the associated tool in the memory and have a database having “various parameter specifications associated with the particular types of tools and tool holders” (Taylor, ¶0060).  Lastly, it would be a particularly efficient way of tracking tools and using tools to immediately identify them and access their information if the tools were coded, and Carson teaches marking tools and coding them (with a bar-code) to that they can be kept track of (Carson, Abstract “markings could be for identification purposes” with a “bar code” claim 1).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Haimer’414, with the teachings of Haimer ‘059, Taylor, and Carson, to be able to quickly identify the tool in the holder, thus its shape and material composition and then best ways to hand the tool, in order to use the tool efficiently, that, is assess its properties quickly via the bar-code and memory, and thus be able to heat the tool most efficiently, even by changing the configuration of the coils or concentrators.
Regarding claim 13, Haimer’414 in view of Haimer ‘059, Taylor, and Carson, teach all the limitations of claim 9, as above, and further teaches wherein the coding is selected from the group consisting of an optical coding (Carson, claim 1, “bar code”, this optical code would have been incorporated in the combination above), an inscription, a radio frequency identification chip and a mechanical marking.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being obvious over Haimer ‘414 (U.S. Patent 9,278,414) and in view of Haimer ‘059 (U.S. Patent 8,963,059). and further in view of Taylor (U.S. Patent Application Publication 2004/ 0010897)
Regarding claim 10, Haimer ‘414 in view of Haimer ‘059 teach all the limitations of claim 1, as above, and but does not further teach further comprising a memory connected to said controller and in said memory data are stored that enable said -21 -HAI-0094 controller to determine a type of tool holder is held by said holding apparatus, based on information obtained from said detector.  First of all, it is noted that Haimer ‘414 only has a temperature sensor, while Haimer ‘059 has a whole array of sensors to help determine geometry and better fit to properly heat. Haimer ‘059 teaches about different size chuck and holder and he asserts that with different sensor, you can work with different sizes and shapes of holders and coils (Haimer ‘059, column 12 lines 1-8, “The geometric data of the chuck can thus be automatically determined in different manners e.g., through digital image processing, laser scanners and distance sensors through which the shrinking parameters can automatically be assigned according to the size of the shrink fit chuck and the coil can be automatically adjusted with respect to its axial length. A slide can be used for both motors for the intended space saving and compact configuration.”) .  Further, Taylor teaches having shrink-fit tools in a memory, and measuring data from the tool and to then have that recall the associated tool in the memory and have a database having “various parameter specifications associated with the particular types of tools and tool holders” (Taylor, ¶0060).  Thus, it would be a very quick way of associating sensor data with a particular tool, which would then be subject to particular heating or processing based on data in memory.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to Modify Haimer ‘414 with Haimer ‘059 and Taylor, to have a device that can modify heating parameters based on different tools and also has a plurality of sensing capabilities, to then use those capabilities to recall data from a memory and database, to then be able to use that information to further, very particularly, process the particular tool or holder, in order to have a very quickly response and robust heater that, once data can be pulled from memory, has greater access to data and parameters (materials or geometry), in order to heat and hold more properly.

Response to Arguments
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive.  
Specifically, Applicant’s central argument is that Haimer ‘059 does not teach, and applicant appropriately paraphrases the claim, wherein “the geometry of the coil(s) is adjustable and the actuator is configured to adjust the geometry of the coil in dependence on the property/properties acquired by the detector” (Remarks, p. 6).  Applicant argues that Haimer ‘059 actually teaches that the data comes from a database, and that geometry of the coil is not variable, nor that any adjustment to the coil geometry would be based on parameters of a detector (Remarks, end of p. 8, beginning of p. 9).  Examiner disagrees.  As noted in the rejection of claim 1, above, that just now incorporates the already rejected claim limitations. The shape of the coil can actually change (Haimer, ‘059, column 12 line 6, “the coil can be automatically adjusted with respect to its axial length”) as well the parameters are determined, even if they ultimately come through database for organizing the data (id. line 2-3, “determined in different manners e.g., through digital image processing, laser scanners and distance sensors”).  Thus, in light of the primary reference and this secondary reference, the claim is found obvious, see full rejection above.
No other independent argument is made.

Please contact Examiner regarding any questions or concerns. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached and previously filed forms PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761